 THE BREARLEY COMPANY637bargainingor other mutual aid or protection, or to refrainfrom engagingin any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Recognize and, upon request, bargain collectivelywith the Union, as the exclusive representative of theemployees in the bargaining unit described above, andembody any understanding reached in a signedagreement.(b)Post in the Respondent's plant at Stuttgart,Arkansas,copiesof the attached notice marked"Appendix."4M Immediately upon receipt of the copies ofsaid notice, to be furnished by the Regional Director forRegion 26 (Memphis, Tennessee), the Respondent shallcause the copies to be signed by one of its authorizedrepresentatives, to be posted, and to be maintained for aperiod of 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondentto insurethat said notices are not altered,defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complytherewith .411as In the event that this Recommended Order is adopted by theBoard,the words "a Decision and Order"shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals,the words"a Decreeof the United StatesCourtof Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order."1" In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read:"Notify saidRegional Director,in writing,within 10 days from the date of thisOrder,what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL recognizeand, upon request,bargain withInternationalUnion of United Brewery, Flour, Cereal,SoftDrink and DistilleryWorkers of America,AFL-CIO (the Union), as the exclusive representativeof our employeesin thebargaining unit describedbelow, and embody any understanding reached in asigned agreement.The bargainingunit is:All production and maintenance employees atthe Stuttgart, Arkansas, plant of Arkansas GrainCorporation, excluding all laboratory employees,officeclericalemployees,professionalemployees, watchmen, guards, and supervisorsas defined in the Act.WE WILL NOT interrogate our employees as to theirunion interest,activities,membership, or leadershipin a mannerviolative of Section 8(a)(1) of the Act.WE WILL NOT engage in surveillance of ouremployees in their union activities or create theimpression of such surveillance.WE WILL NOT threaten our employees withdischarge, layoff, reduction in hours of work, or otherreprisal, or threaten not to recognize or negotiate withthe Union, if our employees designate the Union astheir collective-bargaining representative.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization, or to form, join, orassist the Union or any other labor organization, tobargain collectively through representatives of theirown choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection or to refrain from engaging in any or all ofsuch activities.All of our employees are free to becomeor remain, orrefrain from becoming or remaining,members of any labororganization.ARKANSAS GRAINCORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding, 167NorthMain Street,Memphis,Tennessee 38103, Telephone 534-3161.The BrearleyCompanyandWarehouse andMailOrderEmployeesUnion,LocalNo. 734,AffiliatedwithInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Cases 38-CA-151, 38-CA-163, and 38-RC-191.March 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn September 20, 1966, Trial Examiner John G.Gregg issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and. take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother unfair labor practices alleged in the complaint.He further recommended that the representationelection held on March 4, 1966, in Case 38-RC-191,be set aside and a new election held. Thereafter, theRespondent filed exceptions to the Trial Examiner's163 NLRB No. 84 638DECISIONS OF NATIONALDecision and a supportingbriefand the GeneralCounsel filed cross-exceptions and a supportingbrief.The GeneralCounsel also filed a motionrequesting the Board to order the Respondent torescind its letter of September22, 1966,alleged tobe in derogation of the Board'sprocesses.Subsequently,Respondent filed a brief in answer tothe General Counsel's cross-exceptions,and a replyto the General Counsel's motion.'Pursuant to the provisions of Section3(b) of theNational Labor RelationsAct, asamended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has consideredthe TrialExaminer'sDecision,theexceptions,cross-exceptions, and briefs,and the entire record in thecase, and hereby adopts the findings,conclusions,'and recommendationsof theTrial Examiner, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodified, and hereby orders that the Respondent,The Brearley Company, Rockford, Illinois, itsofficers, agents, successors, and assigns, shall takethe following action:1.Cease and desist from:(a) Interfering with, restraining, and coercing itsemployees in the exercise of their right to engage inunion or concerted activities for the purpose ofcollectivebargainingorothermutual aid orprotection,throughunlawfulinterrogation,surveillance, and the unlawful promulgation andenforcement of rules.(b)Posting at its plant or distributing to itsemployees any written matter which tends toundermine the effectiveness of the Board's process.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a)Rescind its no-solicitation rule promulgatedOctober 1, 1965.(b)Distribute a letter to its employees whichrescinds the letter distributed to its employees onSeptember 22, 1966.(c)Post at its Rockford, Illinois, plant, copies ofthe attached notice marked "Appendix."4 Copies ofsaid notice, to be furnished by the Officer-In-Chargefor Subregion 38, after being duly signed by theRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theLABOR RELATIONS BOARDRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Officer-In-Charge for Subregion 38,in writing, within 10 days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the election held inCase 38-RC-191 is set aside and the RegionalDirector for Region 13 is directed to hold a second -election at an appropriate time.With respect to the General Counsel's motion, the evidencepresented by him, and admitted by the Respondent, shows that onSeptember 22, 1966, Respondent distributed to its employees aletter wherein it informed its employees of the Trial Examiner'sadverse decision, and, at the same time, stated that it would haveno difficulty in complying with the recommended notice since ithad not engaged in the conduct prohibited thereby The GeneralCounsel contends that this letter is in derogation of the Board'sprocess In view of our Decision herein adopting the findings,conclusions, and recommendations of the Trial Examiner, weagree that Respondent's letter, if allowed to continue in existenceunchallenged, would seriously undermine the effectiveness of theBoard's process In these circumstances, we shall include, in ourOrder, provisions designed toneutralizethe impact of thestatementsmade to employees in the aforementioned letterCompare,Bangor Plastics, Inc,156 NLRB 1165 (1966)LThe Trial Examiner found that the Respondent delayed thegrant of certain benefitsuntilstrategic points in the Union'sorganizing campaign so as to deter effectively the concertedactivities of its employees, in violation of Sec 8(a)(1) However, healso found that the decision to grant these benefits was basedupon lawful economic considerations Respondent contends, andwe agree, that the record does not support a finding that thetiming of the grants was deliberately designed to interfere withthe organizing campaign Here the decision to grant the benefitswasmade in August 1965, after discussions, surveys, andanalyses which began in March 1965, and the benefits weregranted in October, November, and March To find all thesubsequent grants unlawful, we would have to hold, which we areunwilling to do, that having decided to grant the benefits beforeorganizing began, Respondent was precluded from granting thebenefitsuntil anelection was held and the Union's objections tothe election, if any, were resolved. Under these circumstances, wefind that the Trial Examiner's findingsare untenable, andaccordingly, we shall dismiss this aspect of the complaint.We find merit in the General Counsel's exception to the TrialExaminer's failure to provide for recission of the no-solicitationruleAccordingly, we shall order that Respondent rescind its no-solicitation rule.In the event that this Order is enforced by a decree of aUnited States Court of Appeals, the words "a Decision andOrder" shall be substituted for the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT interfere with, restrain, orcoerce our employees in the exercise of theirright to engage in union or concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection. THE BREARLEY COMPANY639WE WILL NOT coercivelyinterrogate ouremployees about their union activities.WE WILL NOT conduct surveillance of unionor concerted activities of our employees.WE WILL NOT unlawfully promulgate,maintain,and enforce no-solicitation rules.WE WILL NOT interfere with the right of ouremployees to make a free choice in any electionordered by the National Labor Relations Board.WE WILL NOTpost at our plant or distribute toour employees any written matter which tendsto undermine the effectiveness of the Board'sprocess.WE WILLrescind our no-solicitation rulepromulgated October 1, 1965.WE WILL distribute a letter to our employeeswhich rescinds the letter distributed to ouremployees on September 22,1966.DatedByTHE BREARLEY COMPANY(Employer)(Representative)(Title)Thisnotice must remain postedfor 60 consecutivedays from the date of posting,and must not bealtered, defaced, or covered by anyother material.If employeeshave any question concerning thisnotice or compliance with its provisions, they maycommunicatedirectlywith the Board'sRegionalOffice, Fourth Floor, CitizensBuilding,225 MainStreet, Peoria,Illinois61602, Telephone 673-9061.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHNG. GREGG,Trial Examiner:Upon a charge filedOctober 13,1965, in Case 38-CA-151 byWarehouse andMail Order Employees Union, Local No. 743, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,hereinafterreferred to as the Union,the Board'sGeneral Counselissued a complaint against The Brearley Company,hereinafter referred to as the Respondent,alleging that theRespondent committed unfair labor practices in violationof Section 8(a)(1) of the National Labor Relations Act, asamended(the Act).Upon additional charges filed by theUnion on December 8, 1965,as later amended,in Case38-CA-163, the Board'sGeneral Counsel issued anadditionalcomplaintagainstRespondent,allegingviolations of Section 8(a)(1) of the Act. Respondent byanswer denied the commission of any alleged unfair laborpractices.At an election conducted on March 4, 1966,58 voteswere cast for the Union, 90 against the Union,and 2 werechallenged.The Union filed timely objections to thatelectionbased on the Respondent'salleged illegalconduct,which,itwas claimed,affected the results of thatelection.On May 4, 1966,following an investigation of theissues raised by the aforementioned objections, theRegional Director for Region 13 issued his report onobjections overruling all but one of the objections, butdirecting that a hearing to resolve the remaining allegedobjection and an additional allegation be held before aTrial Examiner.Because the issues to be heard in Case38-RC-191are related to the issues posed by thecomplaints in Cases 38-CA-151 and 38-CA-163, theOfficer-in-ChargeofSubregion 38 on June3,1966,ordered that all three of said proceedings be consolidatedfor hearing.The consolidated proceeding was held,pursuant to duenotice, before me at Rockford,Illinois, on June 14 and 15,1966.All parties to the proceeding appeared and weregiven full opportunity to offer relevant and competentevidence.Subsequent to hearing motions were made bythe Respondent and the General Counsel to correct errorsin the official transcript.In the absence of objectionsthereto the motions are hereby granted.Briefswerereceived from theGeneralCounsel and Respondent, bothof which have been carefully considered.Upon the entire record in this consolidated proceeding,and my observation of the demeanor of the witnesses astheytestified,Imake the following:FINDINGS OF FACTI.PERTINENT COMMERCE FACTSThe Respondent, The Brearley Company,isand hasbeen at all times material herein, an Illinois corporationwithits principaloffice andplace of business located atRockford,Illinois, where it is engaged in the manufactureand sale of bathroom scales,baby scales,hampers,bathroomhardware,andrelatedproducts.TheRespondent during the past calendar year,which period isrepresentative of all times material herein,sold andshipped finishedproductsvalued in excess of$50,000directlyto customerslocatedoutside the State of Illinois. Ifind that the Respondent is, and has been at all timesmaterial herein,engaged in interstate commerce withinthe meaning of Section2(6) and (7) of the Act and that thepurposesof the Act will beeffectuatedby theBoard'sassertion of jurisdiction in this case over its operations.II.THE LABOR ORGANIZATION INVOLVEDThe Unionherein is a labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint,asamended,allegesthattheRespondent(a) kept the union or other concerted activitiesof its employees under surveillance;(b) granted anadditional paid holiday,announced and granted additionalvacation,overtime compensation, and group insurancebenefits to its employees,and granted an increase in wagerates to its employees in order to interfere with theirchoice of a bargaining representative or as an inducementfor the employees to reject the Union;(c) promulgated,announced,and discriminatorily enforced a rule for thepurpose of interfering with, restraining,or coercing itsemployees; (d) interrogated an employee;and that by eachoftheforegoing theRespondent interferedwith,restrained,or coerced its employees in the exercise oftheir rights protected by Section 7 of the Act therebyengaging in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(1) and 2(6) and (7) ofthe Act. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its answer the Respondent denied keeping the unionorconcertedactivitiesofitsemployeesundersurveillance; admitted the announcement and grant ofbenefits but not for the purposes alleged by the GeneralCounsel; denied that it promulgated and announced a rule,stating that it called attention to reasonable rules andstated that such rules would be enforced; and denied thatitdiscriminatorily enforced such rules or that such ruleswere promulgated and announced for the purpose allegedby the General Counsel. The Respondent deniedinterrogating an employee and denies the commission ofany unfair labor practices.A. The Alleged SurveillanceThe General Counsel alleges that various of theCompany's managerial and supervisory personnel namedin the complaint stationed themselves in the area of theemployees' doorway or by the windows facing theemployees' doorway of the company plant during the timesthat agents of the Union and employees of the Respondentattempted to handbill and communicate with theemployees of the Company; and that Robert Boyer tookpictures of or purported to take pictures during thehandbilling activity at plant premises, all for the purposeof keeping under surveillance the union or other concertedactivities of its employees, engaged in for the purpose ofcollective bargaining or other mutual aid or protection.The Respondent denies that it kept the activities of itsemployees under surveillance for the purpose alleged.Sam Matyas, a field representative for the Union, whotestified on behalf of the General Counsel concerning thehandbilling activities, stated that when he first started thedistribution of leaflets at the Respondent's plant aboutSeptember 14,1965,nomembersofcompanymanagement or supervisors were observed in the area ofthe handbilling. Matyas testified that the handbilling tookplace from about 6 a.m. to 7:05 a.m. at the employees'entrance at the side of the building, with Matyas and hishelpers,Broaddus and Hendricks, both union fieldrepresentatives, standing about 10 to 15 feet from thebuilding. Subsequently, when the same group conductedhandbilling on October 1, 1965, in the afternoon fromabout 4:15 to 4:45 p.m. he observed approximately six orseven men in white shirts standing inside the employees'entrance looking out at the handbillers. Matyas identifiedLouis Name, Bob Boyer, and Gunnard Carlson,among theobservers with Mike Provi looking out of an upstairswindow. The men came out of the building, engaged thehandbillers in conversation, then returned inside. Theyremained in the area while the employees were leaving thebuilding, conversed with employees, and observed thehandbilling for the 45-minute period. Subsequently onOctober 7, 1965, at the same time in the afternoon, at thesame place, the same men were observed in the area byMatyas. According to Matyas the men attempted to securesome of the leaflets. Matyas testified that they were askedto go inside the building where they continued to conversewith each other and with employees-. Matyas furthertestified that later, on October 13, 1965, during morninghandbilling from 6 to 7:05 a.m. Louis Name was observedstanding inside the employees' entrance looking out at thehandbillers. He opened the door, came out, and was askedto go back into the building which he did. At this time,according to Matyas, Name held up a newspaper clippinginside the window, pressed it against the window, whereMatyas could see "Hoffa" printed in bold type. Later,during the morning handbilling on October 20, 1965,Matyas observed Louis Name and Bob Boyerstandinginside the employees' entrance, with Boyer taking picturesof the handbillers with a movie camera.According to Matyas, during the period October 20,1965, through March 4, 1966, the date of the election,handbillingwas conducted at the Respondent's plantapproximately 40 times usually by Matyas, Broaddus,Hendricks, and employee Betty Allred, at the same place10 or 15 feet from the employees' entrance. During thisperiod company management and supervisory personnelwere observed in the area. Louis Name was there on everyoccasion, Bob Boyer about half the time. On March 4,1966, the date of the election, Matyas handbilled in themorning with Broaddus, Hendricks, and a group ofemployees. On this date Louis Name, Frank Laine, andHerbert Rathke, company president, were observed in thearea.The foregoing testimony by Matyas was essentiallycorroborated by testimonygivenby employees LennaBond, Judy Gulbrantsen, Elizabeth Allred, and FrancesEarly.Allred testified, however, that she did observeBoyer in the employees' entrance at the end of eachworkday for a 2-week period earlier in July.Louis Name, plant superintendent for the Respondent,testifiedthathehad held the position of plantsuperintendent for 3 years, that during that time he alwaysreported for work anywhere from 6:20 a.m. to 6:40 a.m. Hetestified to his normal procedure upon reporting in themorning, which included going to the degreasing roomchecking boilers, steam, spray, and washing zones, andassuring that operations were ready to commence at7 o'clock sharp. The degreasing area is about 40 to 70 feetfrom the employees' door. Name would go from thereupstairs to the paint department which is lust above thepersonnel office on the second floor to check the ovens,then "occasionally I make a pass through the personneloffice because of the fact that the phoneupstairs is notplugged inuntil a quarterto 8 and if the phoneis ringing Iwill accept some calls on people who are not going to bethere for the day or for something that comes up that theywant me to pass the word on to their foreman until thepersonnel girl gets there at 7." Name testified that hewould then check the timerack, to see approximately howmany employees are on the lower floor and see how manypeople are coming into the plant, to get a general idea ofhow many employees are available to start the threeassemblylines.With respect to his normal practice in theafternoon at quitting time Name testified that he normallywas down in the personnel office. He testified that sincethe personnel girl left at 3:15 p.m. at a time when thepersonnel manager is busy with either cash sales, signingmanpower slips, or talking with employees, that sinceAugust 1965 he would stand at the personnel door near theemployees' entrance where he would watch for plantsecurity as employees went out the door. Name admittedthat he was in the area of the handbilling during thedistributionactivitybutnotforthepurposeofsurveillance.There was testimony on behalf of the General Counsel.by Reynolds, an employee of the Respondent, that fromDecember 1964 through May 1966 he normally had coffeein the morning on the first floor about 20 to 30 feet awayfrom the employees' entrance, where he could observe theemployees' entrance, that he did not observe Name in thearea prior to October 1965 but did observe him therebetween October 1965 and the date of the election. There THE BREARLEYCOMPANYwas testimony by other employees of the Respondentindicating that Name had not as a rule been observed inthe area at opening or closing time prior to October 1965.Iam persuaded by substantial credible testimony ofrecord and from my observation of the demeanor of thewitnesses as they testified, that Name stationed himself inthe area of the employees' doorway at the beginning andclose of the workday, starting in October 1965, andthroughout the period of the organizing campaign, for thepurpose of surveillance of the union and concertedactivitiesof the employees of the Respondent. Theincidentof the newspaper clipping, the testimonyconcerning which I credit, and the taking or purportedtaking of photographs by Boyer, the testimony concerningwhich I also credit, and which was not satisfactorilyexplained by the Respondent, are symptomatic of thebasic purpose of the conspicuous presence of the plantsuperintendent in the area and at the times when unionactivitywould normally be conducted. I credit thetestimony of Matyas, Bond, Allred, and Reynolds, and findthe testimony of Name to be somewhat contrived. I am notpersuaded by the Respondent's argument that Name wasexactlywhere he was supposed to be. Had it beenestablished that Name was ordinarily and conspicuouslyobserved in that area regularly at starting and quittingtime prior to the advent of the union campaign, I would nothave found as I do. However, I am convinced that it wasonly after the union handbilling started in September 1965that the practice was initiated by the Respondent ofstationing Name in that precise area, under circumstanceswhere his presence was conspicuous to all. The effect ofthis surveillance, in my opinion, was to interfere with andcool the ardor of the Respondent's employees in theexercise of their rights guaranteed to them under Section 7of the Act, and I find it to be violative of Sections 8(a)(1)and 2(6) and (7) of the Act.B.The Alleged InterrogationThe General Counsel alleges that during the latter partof February 1966 the Respondent by and through its agent,Louis Name, questioned and interrogated an employee oftheRespondentregardingtheemployees'unionsympathies. The Respondent denies the allegation.Carol Jean Combs, an employee of the Respondent forover 7 years, testified to a conversation which she had withLouis Name in the latter part of February 1965, at herplace of work at the feedline. Combs testified:First we discussed an employee I asked Louis Nameabout earlier in the morning and then Louis said,"Carol, I heard an ugly rumor upstairs. A girl upstairssaid you were for the guys outside." He said, "Is thistrue?" I kind of shrugged my shoulder. He said, "Yousee what happened to the Roper plant and BarbaraColeman." He said, "You know this is not Russia. It isa free country. You can vote the way you want." Hesaid, "You have been here off and on since 1958."And he said, "I kind of like to look to the older girls,"he said, "it doesn't really matter too much what theyounger ones or the" . . . it didn't matter too muchabout the younger ones.Combs' testimony was uncontradicted and I credit herstatement.Considering the posture of the organizingcampaign, the commencement of the election, the unionanimus of the Respondent amply apparent from the recordas a whole, the fact that the conversation was carried on bythe plant superintendent at the employee's workpost, the641use of the phrase, "ugly rumor" and all the circumstances,I am convinced that Louis Name interrogated Carol JeanCombs as to her union sympathies and activities and didthereby interfere with, restrain, or coerce the employees ofthe Respondent in the exercise of rights guaranteed tothem by Section 7 of the Act in violation of Sections 8(a)(1)and 2(6) and (7) of the Act.Additionally, the record discloses that the Respondent'semployee, Chuck Reynolds, testified to a conversationwhich he had with Louis Name, Bob Boyer, and BobW hito in the Respondent's personnel office late in January1966, at which time and place, according to Reynolds, thefollowing took place:Well, I went in the personnel office and Boyer askedme if I was aware of a bulletin that they had comingout saying that we weren't supposed to solicit,organize or try to get thegeneralopinion of peopleabout the Union or we could be fired. And I told him Iwas aware of it, and then Louis Name said they wasgoing to give me a break, they could fire me for thatbut they were just going to give me a warning thistime. Boyer asked me if I wouldsign astatement thatIwouldn't do itagain. I told him I would. At that timehe drew up a statement and I signed it and then LouisName asked me, "Well how do you feel about theUnion?" And I told him I was for it 100 percent. Andhe asked me why, and I told him I thought it wouldhelp the people. And he told me they were just leadingus around by the hand. And he said that was all, Icould go.Louis Name, testifying on behalf of the Respondentremembered being in Boyer's office when Reynoldsarrived and remembered that the discussion involvedsolicitation.Name testified that he left the meeting afterBoyer had talked to Reynolds and before Reynolds left,did not see Reynolds sign anything, and did not recollector recall a statement like, "We're giving you a break; wecould fire you; we are giving you another chance," beingmade. Based on my observation of the demeanor of thewitnesses I credit the testimony of Reynolds. Although theinterrogation of Reynolds was not specifically alleged inthe complaint, I find thatit iswithin the charge andframework of the complaint and was fully litigated.Granada Mills, Inc.,143 NLRB 957. I find, therefore, thatthe Respondent interrogated Reynolds as to his unionsympathies thereby interfering with, restraining, andcoercing the employees of the Respondent in the exerciseof union or concerted activity protected by the Act, inviolation of Sections 8(a)(1) and 2(6) of the Act.C. The Alleged Promulgation, Announcement, andDiscriminatory Enforcement of RulesThe General Counsel alleged that on or about October 1,1965, the Respondent byW. H. Ratlike, companypresident, promulgated and announced that the followingrules would be in force and effect:(1)Only employees reporting for work and personsentering on company business are allowed in the plantor on company property. Employees are permitted oncompany property only when scheduled for work anda reasonable time before and after working hours.(2)Employees shall not, during working time,neglect their assigned work, disturb others, interferewith the work of others, or engage in activities notrelated to assigned work. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)There shall be no solicitations, distributions orthe conducting of other than company business by anemployee during working time.(4)Anyone who attempts union organizing activityduring workingtimeand thereby neglects his ownwork or interferes with the work of another will besubject to discharge.The General Counsel also alleged that the Respondentpromulgated, announced, and maintained the foregoingrulesfor the purpose of interfering with,restraining, orcoercing its employees in the exercise of their rights toself-organization and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, and that the Respondent, during January orFebruary 1966, unfairly and discriminatorily enforced theforegoing rules for the purpose of interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization and to engage in concertedactivities for the purpose of collective bargaining.The Respondent denies that it "announced andpromulgated" the foregoing rules and states that it calledattentionto these reasonable rules and stated that theywould be enforced. The Respondent denies that itpromulgated, announced, and maintained these rules forthe purpose alleged by the General Counsel and deniesthat it unfairly and discriminatorily enforced the rules forthe purpose alleged by the General Counsel.Testimony of record establishes that on or aboutSeptember 14, 1965, the Union commenced its campaignto organize the employees of the Respondent by initiatingthe distribution of handbills in front of the doorway of theplant.The first handbillingwas conducted fromapproximately 6 a.m. to 7:05 a.m. about 10 or 15 feet fromthe plant and the distribution was effected by Matyas,Broaddus, and Hendricks, union representatives. On thesame morning the Respondent, according to testimony byRathke, concerned with the impression given by the unionleaflets to its employees, decided to distribute a bulletin toexplaintheCompany'sposition.TheRespondentcontends thatsincethe existing company rule wasconsidered too mild tomeet the situation, it called to theattention of the employees the rules as set forth in thebulletin. An examination of the earlier rule, contained intheRespondent's employees' manual indicates that itstates that: "Solicitation of money for flowers or gifts toemployees, while very commendable,are adisturbancethrough the plant, and we ask that you cooperate byrefraining from this practice unless specifically authorizedby themanagement."This is clearly oriented towardsolicitations for money for flowers and gifts. In addition,there was included the following: "Lottery enterprises ofany kind cannot be permitted in our plant. Ticket selling,soliciting of subscriptions and selling of merchandise ofany kind, will be permitted only when advance authority isgiven by the management." There is ample credibletestimony of record, establishing the fact that while theseruleswere in effect check pools, lottery tickets, andChristmassolicitationswerepermittedwiththeknowledge of management, and that the rules, asannounced in the employee handbook, were not strictlyenforced. Additionally, by their terms the rules permittedexceptions with management approval, a feature omittedfrom the rules announced in the "Bulletin" in September1965.It is obvious, therefore, that the rules announced by theRespondent in September 1965 through the medium of apublished bulletin following the initiation of handbillingactivitiesbyunionrepresentativesandcompanyemployeeswere,infact,new rules specificallypromulgated by the Respondent to cover thesituationcreated by the concerted or union activities of itsemployees.TheRespondent'spresident,Rathke,testified: "Well, we were concerned when this handbillwas received by the employees from the Union because inour opinion it gave the employees the impression that theycould do most anything they chose to do to try to organizeour plant, and having discussed this with Mr. Fahy, weagreed that something should go to the employeesimmediately from the Company so that they would exactlyunderstand our position and their position."As the Board stated inPeyton Packing Company, 49NLRB 828, 843, quoted with approval inRepublic AviationCorporation v. N.L.R.B.,324 U.S. 793:The Act, of course, does not prevent an employerfrom making and enforcing reasonable rules coveringthe conduct of employees on company time. Workingtime is for work.It istherefore within the province ofan employer to promulgate and enforce a ruleprohibiting union solicitation during working hours.Such a rule must be presumed to be valid in theabsence of evidence that it was adopted for adiscriminatory purpose. It is no less true that timeoutside working hours, whether before or after work,or during luncheon or rest periods, is an employee'stime to use as he wishes without unreasonablerestraint,although the employee is on companyproperty. It is therefore not within the province of anemployer to promulgate and enforce a rule prohibitingunionsolicitation by an employee outside of workinghours, although on company property. Such a rulemust be presumed to be an unreasonable impedimentto self-organizationand therefore discriminatory inthe absence of evidence that special circumstancesmake the rule necessary in order to maintainproduction or discipline.The General Counsel contends that a reading of therules as published by the Respondent in its "Bulletin"communicates the idea that the rules would betransgressed if an employee of the Respondent on leave-of-absence, layoff, or a day off work appeared in the plantor on the Respondent-owned area of the parking lot anddiscussed the subject of the Union with fellow employeeseven though the discussion took place in a nonworkingarea and during nonworking time. The General Counselseesthe first two rules as ambiguous and susceptible tomisinterpretation by the employees so as to cause them torefrain from exercising their statutory rights, creating theimpression that they acted at their own peril in engaging inany organizational activity on the Respondent's premiseseither before the workday began, or after the workdayended, or on any day that they were not scheduled to work.I find it unnecessary to reach this question, for assumingarguendothat the rules herein were to be considered asvalid on their face I would nevertheless find them violativeof the Act. As stated by the Board inPepsi Cola Bottlers ofMiami, Inc.,155 NLRB 527, "Although the Respondent'sno-solicitation rule might be valid and enforceable underdifferent circumstances, the record here demonstratesthat the Respondent was motivated by discriminatoryconsiderations in promulgating and enforcing the rule." InWard Manufacturing Inc.,152 NLRB 1270, the Boardfound evidence of discriminatory purpose in the fact thatthe rule was directed at "outside organizations" and alsointheprecipitouspromulgationof the rule. The THE BREARLEYCOMPANYpromulgationoftheruleshereinwere similarlyprecipitous, coming hard on the heels of the opening oforganizing activity. In the case-at-hand the Respondenthas conceded that the motivating reason for posting therules was the commencement of union organizing activity,that the rules were designed specifically to meet thissituation. It is also clear from the record that these ruleswere more stringent than those formerly applicable toother types of solicitation, scotching any considerationthat the Respondent would consider prior approval of suchsolicitation. Ample credible evidence of record establishesthat the Respondent made no effort to prevent other typesof solicitations from being carried out by employees oncompany time and property even though it had included aprohibition to that effect in its employee handbook, whilethe record discloses that the Respondent promptlyenforced its ban on organizing activity. I find, therefore,that the Respondent imposed and enforced the rules withdiscriminatory intent on a discriminatory basis noting thatthe time of its promulgation came hard on the heels of theopening of organizing activity, because it was morestringent than old rules covering other types of solicitation,and because other types of solicitation had been and werecontinued to be permitted while the new rules werepromptlyenforced.Accordingly,IfindthattheRespondent discriminatorily promulgated and enforced itsno-solicitation rules and thereby violated Sections 8(a)(1)and 2(6) and (7) of the Act.D. The Alleged Grant of BenefitsThe GeneralCounsel alleges that the RespondentthroughW.H. Rathke, company president,granted anadditional paid holiday to its employees;announced andthereaftergrantedadditionalvacation,overtimecompensation,and group insurance benefits to itsemployees; and granted an increase in wage rates to itsemployees,all in order to interfere with its employees'choice of a bargaining representative or as an inducementfor them to reject the Union.The Respondent does notdispute the grant of these benefits but denies that theywere effected in order to interfere with its employees'choice ofa bargaining representative or as an inducementfor them to reject the Union, ascribing as the reasontherefore legitimate business considerations economicallymotivated.TheRespondent adduced considerable testimonyestablishing the origins of the decisions to grant theimprovements and the elements considered in arriving atthe decisions. Essentially,the testimony indicated thatdiscussions as to the benefits started as distantly as March1965 soon after Frank Laine, company assistant treasurer-controller,took over the personnel functions of theRespondent.Therewas testimonyon behalf of theRespondent by several witnesses indicating that a groupconsisting of Personnel Director Boyer,Frank Laine,WorksManager Carlson,and Plant Superintendent Namestudied and discussed pertinent data, then took up matterswithExecutiveVicePresidentMcDonald.Thesediscussions included consideration,among other things, ofan annual survey,theAtwoodSurvey on wages andbenefits conducted usually in March of each year andpublished to subscribers a month or two later. In thedeliberations on the improvements at issue there was alsoincluded an additional in-house survey conducted byPersonnel Manager Boyer.Testimony indicated that at apoint when the group,after meeting with McDonald, had643arrived at specific recommendations, the matter would bepresented to President Rathke who made the finaldecision.The Respondent established by testimony that theOctober 7 announcement of an additional paid holiday wasbased, among other factors. on information supplied in theAtwood Survey indicating that more than a majority of thecompanies were already providing their employees withtheadditionalpaidholiday.The timing of theannouncementof the benefit in October was explained byRathke on the basis that the group considering the mattermade their recommendation to Rathke in August 1965 andthatafteradditionalconsideration the benefitwasapprovedand announcedinOctober.Rathke alsoexplained the basis and the timing of the decision toprovide additional vacation, overtime compensation, andgroup insurance benefits on November 22, 1965, andexplained the grant by the Respondent of a general wageincrease on March 14, 1966, 10 days after the election.Witnesses for the Respondent also established the basisfor the decision and the timing of this benefit. I amconvinced by substantial credible testimony of record thatthe improvementsat issuewere in fact considered by theRespondent, taking into consideration the normalmanagement sources of information, and that thedecisions to confer such benefits were based on valideconomic considerations. However, while the Respondenthas established a bona fide economic requirement for thegranting of the benefits I am convinced under all thecircumstances of this case and I find that the benefitswere granted for the purpose of interfering with andinfluencing the employees in their conduct of protectedactivity.Accepting the Respondent's version of its deliberationsover the economic aspects of the benefits, and acceptingitsposition that it used various surveys and data in thecourse of such deliberations a question is posed as to thetiming of the grants. For it may be determined from therecord that the Respondent, with the basic data already onhand and with the decisional process simple to run,delayed the grant of benefits until strategic points in timeonOctober 7,when the concerted activities of itsemployees had just begun and on November 22, when theywere on the verge of ripening into a formal request forrecognition and when such conferral of benefits would bemost effective as an antiunion measure. The reasonsadvanced by the Respondent for itstimingof the grantsare not persuasive as was its proof of the economicrequirement.Accordinglyand considering also theRespondent's other unlawful conduct, I find that by itsconferral of benefits on October 7 and November 22 theRespondent interfered with, restrained, and coerced itsemployees in the conduct of protected concerted activityand thereby violated Section 8(a)(1) of the Act.As for the grant of benefits subsequent to the election, itis generally recognized that the Act, as construed by theBoard and the courts, places the employer in a ratherdifficultpositionwhen he is impelled by bona fideeconomic considerations to revise his wage structure whilea representation proceeding is pending. InN.L.R.B. v.Exchange Parts Company,375 U.S. 405, the SupremeCourt stated that if, while a representation election ispending, benefits are conferred for the purpose ofinducing employees to vote against the union the Act isviolated.While, as the Respondent points out the benefitsgranted on October 7 and November 22 were conferredprior to the union petition on November 26, the principal295-269 0-69-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDenunciated inExchange Parts, supra,has been applied bytheBoard to the situation after an election whereobjectionstotheelectionarepending,Ambox,Incorporated,146 NLRB 1520. The question is whetherthe benefits are granted for the purpose of affecting thependingrepresentationproceeding.InChampionPneumatic Machinery Co.,152 NLRB 300, where theBoard held that the benefits therein granted were notgranted for the purpose of affecting the pendingproceeding the Board adverted to the circumstancesprevailing inAmbox, supra,and found that they were notpresent in the case under consideration indicating thateach case must stand on its own facts and circumstances.An analysis of the case here at hand presentscircumstances prevailing inAmboxin that here there is,forconsideration, theRespondent's earlier unlawfulconduct in the surveillance and interrogation of itsemployeesandtheunlawfulpromulgationandenforcement of its no-solicitation rules all of which I amconvinced were part of a clear overall plan on the part ofthe Respondent to discourage membership in the .Unionand to influence the employees in their choice or rejectionof a bargaining representative. Consequently, I find thegrant of benefits by the Respondent herein subsequent tothe election calculated to interfere with and influence itsemployees in the choice of a bargaining representative andthereforeinterfereswith,restrains,andcoercesemployees in violation of Section 8(a)(1) of the Act.IV.THE OBJECTIONS TO CONDUCT AFFECTING THERESULTS OF THE ELECTIONThe matters raised by objection 2 and additionalallegation (a) of the objections, not disposed of in thereport on objections were referred to the Trial Examinerfor disposition here. They allege, as Objection 2, that onnumerous occasions company officials and supervisorsspoke to employees on the bargaining unit and promisedthem benefits for voting against the Union and in otherways coerced the employees in their selection of abargaining representative; and as additional allegation (a)that the Respondent engaged in unlawful surveillance ofthe concerted activity of its employees.In view of the findings,supra,of violations of Section8(a)(1) of the Act by the Respondent herein through itsconduct of unlawful surveillance, unlawful interrogation ofemployees, unlawful grants of benefits, and unlawfulpromulgation and enforcement of no-solicitation rules, andto the extent that such conduct and violations occurredwithin the period commencing November 26, 1965, thedate of the filing of the petition and March 4, the date ofthe election, and including the grant by the Respondent onMarch 14, 1966, of a general wage increase during thependency of the objections to the election herein, I herebyfind that Objection 2 and additional allegation (a) havebeen established by ample credible testimony on therecord.Accordingly, I find that during said period theRespondent through its conduct aforesaid exercised acoercive influence on its employees sufficient to interferewith and prevent a free, fair election and did deprive theRespondent's employees of their right under the Act tochoose or not to choose a bargaining representative freefrom interference by the Respondent. It is accordinglyrecommended that the election conducted on March 4,1966, be set aside and declared a nullity and that theBoard conduct a second election by secret ballot at suchtime as it shall deem appropriate.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerceamongthe several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.The Brearley Company, the Respondent herein, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Warehouse and Mail Order Employees Union, LocalNo. 743, affiliatedwith InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3.By its conduct of interrogation, surveillance, grant ofbenefits, and promulgation and enforcement of rules setforth in section III hereof, which have been found toconstitute unfair labor practices, the Respondent hasinterfered with, restrained, and coerced its employees inthe exercise of rights guaranteed to them by Section 7 ofthe Act and has thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices,it is recommended that itcease and desist therefrom and that it take certainaffirmative action necessary to effectuate the policies ofthe Act.In view of the findings that certain objections to theelection herein have been sustained it is recommendedthat the election be set aside and declared a nullity andthat a second election by secret ballot be conducted at atime deemed appropriateby the Board.[RecommendedOrderomitted from publication.]K.& H. Specialties Co., Incorporated andLowell B.Hanon,Sr.,An IndividualandPrinting Specialtiesand PaperProductsUnionNo.550, InternationalPrintingPressmen and Assistants'Union of NorthAmerica, AFL-CIO. Case 7-CA-5100.March 28,1967SUPPLEMENTALDECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOnNovember 18,1966,TrialExaminerMilton Janus issued his Supplemental Decision,attached hereto, finding that specific amounts ofbackpay be awarded to certain employees of the163 NLRB No. 79